Order unanimously reversed and matter remitted to Onondaga County Court for a hearing in accordance with the memorandum. Memorandum: The single question before us is whether the defendant in his coram nobis petition alleges sufficient facts to entitle him to a hearing on his claim that he was coerced into pleading guilty by reason of threats of an *1030Assistant District Attorney. He asserts that his assigned counsel refused to proceed to trial and finally he decided to change his plea to one of guilty because the Assistant District Attorney threatened that he would make sure the defendant “ got a hundred years ” if he insisted upon going to trial. Notwithstanding the fact that the stenographic minutes of the sentencing indicate that defendant stated to the court that he entered his plea of guilty of his own free volition without any threats or promises on the part of anyone, justice requires that the facts in connection with the Assistant District Attorney’s alleged threats and promises be fully explored upon a hearing and defendant be given an opportunity to produce his proof. (See People v. Picciotti, 4 N Y 2d 340; People v. Richetti, 302 N. Y. 290, 296; Matter of Lyons v. Goldstein, 290 N. Y. 19, 26.) (Appeal from order of Onondaga County Court denying without a hearing a motion to vacate a judgment of conviction for burglary, third degree, rendered April 9, 1959.) Present—Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.